The testator left him surviving a wife, an infant son, and a son by a former wife. The elder son is executor. Upon the hearing of the probate of the will an attorney was appointed by the Court to represent the infant son. The wife and the attorney for the infant son filed a contest. The con*7test was withdrawn by stipulation, and the wife and the attorney consented that the will should be admitted; and the Court admitted the will. Within a year a general guardian was appointed for the infant, who filed a contest and a petition to revoke the probate. The elder son objected to' the. petition.
Held, an attorney appointed by the Court cannot waive any right of his ward: the infant was not bound by the acts of the attorney. Objection overruled.